Citation Nr: 1115603	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-06 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to service connection for fibromyalgia, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to February 1974.  The appellant is her surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision, which denied a claim for entitlement to service connection for cause of death; and a February 2008 rating decision, which denied a claim for entitlement to service connection for viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain for accrued benefits purposes.  

The Board acknowledges that the claim for service connection for fibromyalgia for the purposes of accrued benefits has previously been characterized as a claim for entitlement to service connection for residuals of a viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain for the purposes of accrued benefits.  For reasons which will be discussed in detail below, the Board has recharacterized this issue as listed above.

The Board acknowledges that, in February 2006, the Board remanded the issues of entitlement to service connection for residuals of a viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain; entitlement to service connection for mitral valve prolapse; and entitlement to service connection for peptic ulcer disease.  Unfortunately, while these claims were being processed, the Veteran passed away in October 2006.  In October 2006, the appellant submitted a claim for any accrued benefits that may be due.  In the February 2008 rating decision, the claim for entitlement to service connection for viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain for accrued benefits purposes was denied.  The claims for entitlement to service connection for mitral valve prolapse and peptic ulcer disease for accrued benefits purposes have yet to be addressed.  As such, the issues of entitlement to service connection for mitral valve prolapse and peptic ulcer disease for accrued benefits purposes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in October 2006.  The death certificate shows that the immediate cause of her death was severe progressive interstitial lung disease.  

2.  The Veteran was service connected for a total abdominal hysterectomy, bilateral salpingo-oophorectomy; temporomandibular joint dysfunction; and irritable bowel syndrome at the time of her death.  For the purposes of accrued benefits, she is now being granted service connection for fibromyalgia.  

3.  A service-connected disability was not a principal or contributory cause of the Veteran's death.

4.  A claim for entitlement to service connection for residuals of a viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain was pending at the time of the Veteran's death, and a claim for accrued benefits was received within one year after her death.

5.  Resolving doubt in favor of the Veteran, fibromyalgia is shown to be causally or etiologically related to her military service




CONCLUSIONS OF LAW

1.  A service-connected disability neither caused nor contributed to the cause of the Veteran's death.  See 38 U.S.C.A. §§ 101(24), 1101, 1131, 1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2010).

2.  For purposes of accrued benefits, service connection for fibromyalgia is warranted.  See 38 U.S.C.A. § 1110, 1131, 1133, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim for service connection for fibromyalgia, for the purposes of accrued benefits, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the appellant's claim for service connection for cause of death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The appellant was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 Dependency and Indemnity Compensation (DIC), the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  
The December 2006 letter informed the appellant what information and evidence was needed to support a claim for DIC based on the cause of the Veteran's death, including "medical evidence showing that the veteran's service connected conditions caused or contributed to the veteran's death."  This letter does not take the form prescribed in Hupp.  However, that decision does not mandate remand by the Board for every DIC claim; remand is only required where the notice provided was inadequate and not otherwise shown to be non-prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review). 

Specifically, the appellant was notified in the March 2008 statement of the case (SOC) of the conditions for which the Veteran was service connected at the time of her death.  Together, the Board finds that the December 2006 VCAA letter and the March 2008 SOC provided the appellant the appropriate notice according to Hupp. 

In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify.  Although the March 2008 SOC was clearly not sent before the initial decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured any error in the timing of that notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of this claim and given ample time to respond, but the RO also readjudicated the case after the March 2008 SOC was provided, most recently in a July 2008 supplemental statement of the case (SSOC).  Cf. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  
Since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the appellant as relating to this claim have been obtained, to the extent possible.  The Board notes that, over the years, there has been concern that some of the Veteran's service treatment records were not associated with the claims file.  However, in the November 2003 and the February 2006 Board determinations, it was noted that the Veteran's clinical records from the Army Hospital at Fort Polk pertaining to her claims were associated with the claims file.  On review of the claims file, the Board notes that the Veteran's service treatment records contain records documenting the Veteran's hospitalization in service at Fort Polk, as well as outpatient treatment records from this facility.  There is no indication that these service treatment records are not complete or that further development would yield additional records.  Moreover, the appellant has not argued that the record is incomplete in anyway.  As such, the Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A VA opinion was provided in February 2008, which addressed the claim for service connection for cause of death.  The examiner reviewed the claims folder and offered a detailed rationale for her opinion.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. §3.303(b) (2008).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §3.303(d) (2010). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

1.  Entitlement to service connection for the cause of death.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

In cases of service connection for the cause of death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service-connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

At the time of her death, the Veteran was service connected for a total abdominal hysterectomy, bilateral salpingo-oophorectomy; temporomandibular joint dysfunction; and irritable bowel syndrome.  As will be discussed below, the Board is granting service connection for fibromyalgia for the purposes of accrued benefits.  
The Veteran's death certificate reflects that she died on October [redacted], 2006, of severe progressive interstitial lung disease.  The claims folder contains no medical evidence indicating that any other disability caused or contributed to the Veteran's death.  In addition, the appellant has made no assertions that any other disability caused or contributed to the Veteran's death.  

It was noted in an October [redacted], 2006, VA treatment record that the Veteran died at 2:44 on October [redacted], 2006.  The cause of death was respiratory failure secondary to progressive lung disease.  That same day, a VA autopsy was conducted.  The examiner noted that he suspected that this case will never be entirely sorted out, in particular whether or not there was an underlying connective tissue disease.  The examiner noted that, based on the autopsy and the prior biopsy, this patient did have a background of fibrosing interstitial pneumonia.  He stated that he believes the gross picture of the lungs would be consistent with fibrosis (with a lot of superimposed acute injury) and he believes the autopsy slides show evidence of chronic scarring.  The examiner stated that, given the autopsy cultures, he suspected that there was probably a terminal superimposed infectious pneumonia.  The examiner indicated that the changes present in the autopsy could have been part of the natural history of idiopathic pulmonary fibrosis or part of an as yet uncategorized connective tissue disease.  The examiner concluded with a diagnosis of autopsy lung tissue showing organizing alveolar damage with prominent metaplastic change and background patchy fibrosing interstitial pneumonia.  This autopsy report revealed the following clinical diagnoses: (1) severe progressive interstitial lung disease, not otherwise specified, possible IPF versus BOOP; (2) question aspergillus pneumonia, suggestive evidence only; (3) question CMV pneumonia, suggestive evidence only; and (4) acute respiratory failure secondary to #1-3.  This autopsy report revealed the following pathological diagnoses: (1) organizing diffuse alveolar damage, (a) prominent peribronchial metaplastic changes; (2) background patchy fibrosing interstitial pneumonia; (3) atherosclerosis, abdominal aorta; (4) status post hysterectomy, appendectomy; (5) clinical status of back injury, (a) status post A&P spinal fusion L4-S1 and redo, (b) neurogenic bladder; (6) clinical history of osteoarthritis, osteoporosis and fibromyalgia, arthralgia; and (7) clinical history of hypothyroidism. 

In February 2008, a VA opinion was rendered.  The examiner indicated that she reviewed all six volumes of the claims folder, including the service treatment records, in a page-by-page fashion, which took 25 hours to complete.  She also reviewed the VA and computerized medical records and discussed the case with a pathologist and pulmonologist.  The examiner noted that the records show that the Veteran began having lung problems in 2002.  She was hospitalized in September 2006 and later died of respiratory failure.  The examiner noted in detail the medical evidence of record, to include the autopsy report.  She also noted that the Veteran was hospitalized in 1971 for a febrile illness.  The examiner noted that it was the Veteran's contention for many years that the febrile illness that she had on active duty caused her to develop fibromyalgia and chronic fatigue syndrome.  Upon extensive review of the claims file, the examiner diagnosed the Veteran with the following: idiopathic pulmonary fibrosis; febrile illness on active duty; bronchial lavage fluid positive for cytomegalovirus on October 2, 2006; fibromyalgia; irritable bowel syndrome; status post abdominal hysterectomy and prior ovarian cystectomy; temporomandibular joint dysfunction; history of cervical dysplasia/endometriosis; chronic low back pain following 3 lumbar surgeries after a post-military work-related injury; long-standing complaints of palpitations with association with dyspnea and other symptoms; and multiple other diagnoses as per the records including osteoporosis, migraines, sinusitis, hypothyroidism, narcolepsy, and hyperlipidemia.  With regard to the Veteran's febrile illness on active duty, the examiner indicated that this was, in her opinion, secondary to recorded to CMV infectious mononucleosis, since the symptoms and laboratory findings recorded in the service treatment records are consistent with CMV mono.

The February 2008 VA examiner concluded with an extensive discussion of all evidence of record.  She noted that she discussed this case with a VA staff pulmonologist, who indicated during their discussion that, without evidence of any lung conditions at the time the Veteran was ill in 1971 or while on active duty or in the subsequent years after discharge, it is not likely that her idiopathic pulmonary fibrosis manifested on active duty or in the years soon after discharge.  The examiner opined that the febrile illness that the Veteran had on her active duty was not the first manifestation of the lung condition that caused her death.  She based her opinion on a detailed rationale.  Specifically, she noted that the Veteran's service treatment records do not identify any symptoms or findings of idiopathic pulmonary fibrosis at the time the Veteran was hospitalized in August 1971.  The service treatment records following her release from the hospital show that she recovered from the illness.  The records do not show any complaints, symptoms, or findings of acute or chronic lung conditions or any residuals of the illness.  The separation physical is specifically negative for any complaints of shortness of breath, chronic cough, palpitations, asthma, or pain and pressure in the chest.  The multitude of medical records in the claims folder that cover the years following the Veteran's military service do not show any chronic, intermittent, or recurrent symptoms that would indicate she has any active or chronic lung conditions.  Shortness of breath is mentioned at times in the records after discharge.  However, prior to 2002, this was done so in association with the Veteran's complaints of palpitations.  These palpitations were attributed to mitral valve prolapse by the Veteran or "mitral prolapse syndrome" by the cardiologist.  Throughout the years, beginning in 1994, the Veteran submitted to the RO several detailed symptom diaries and other summaries of her symptoms and conditions.  None of them mention any chronic or recurrent lung symptoms or conditions until 2004.  Likewise, multiple claims the Veteran filed with the VA in the 1990s mentioned chronic fatigue, fibromyalgia, and other symptoms and conditions but do not mention any lung symptoms or conditions.  The VA computerized medical records clearly show that the Veteran's lung condition first manifested in 2002.  Chest x-rays prior to 2002 do not report any findings of IPF.  The examiner opined that, for the above reasons, it is her opinion, as well as the opinion of the consulting pulmonologist, that it is less likely that the lung condition that caused the Veteran death first manifested on active duty.  The records clearly show the onset of the lung condition was in 2002, almost 30 years after she left the military.  The multitude of medical records in the years between her discharge from the Army and 2002 provides no documentation of any chronic or recurrent lung symptoms, findings, or conditions that would indicate any continuity of a lung condition between military service and her terminal illness.  

The examiner went on to note that, given that the evidence indicated an infection with cytomegalovirus on active duty, it is important to consider whether or not a reactivation of CMV contributed to the Veteran's death.  The examiner consulted with the Medical Director of the Black Hills Health Care System Laboratory.  This medical director reported that a review of the autopsy slides revealed that there was not conclusive evidence of significant CMV infection in the lung tissue.  She also noted that the pathologists who did the initial autopsy in Minneapolis, and the consultant pathologist at Mayo Clinic who also reviewed the slides, did not identify evidence of active CMV in the lung tissue.  Therefore, it is less likely that any reactivation of CMV caused, contributed to, or lent assistance to the Veteran's death.  
 
As the February 2008 VA examiner reviewed the claims file extensively, offered an extremely detailed rationale for her opinions, and consulted other medical professionals in rendering her opinions, the Board finds this opinion to be the most probative evidence of record on the matter. 

Additionally, the Board notes that it does not appear that any assertions are being set forth that the Veteran's total abdominal hysterectomy, bilateral salpingo-oophorectomy; temporomandibular joint dysfunction; irritable bowel syndrome; or fibromyalgia caused her death.  Regardless, the Board notes that there is no competent medical evidence indicating that any of these service-connected conditions resulted in her death.  While the Veteran has been granted service connection below for fibromyalgia due to an unidentified in-service viral syndrome, there is no indication in any of the medical evidence of record that this fibromyalgia played any role whatsoever in the cause of the Veteran's death.  Additionally, the claims folder contains an April 2007 VA opinion regarding the possibility of a relationship between the Veteran's irritable bowel syndrome and the cause of her death.  Upon review of the claims file, the examiner concluded that it is less likely that the Veteran's service-connected irritable bowel syndrome caused, contributed, or lent assistance to the Veteran's death.  The reasons for this opinion are that the medical records, including the autopsy report and the death certificate, clearly show that the Veteran died of a severe progressive lung disorder.  The records do not discuss any symptoms or complications related to irritable bowel syndrome that were active at the time of the Veteran's death.  The examiner stated that she knows of no medical literature that associates irritable bowel syndrome with the Veteran's lung condition or of any literature that indicates that irritable bowl syndrome can complicate hypoxic lung conditions.    

With regard to granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no evidence in the service treatment records indicating that the Veteran had a chronic lung condition of any kind in service.  Moreover, the most probative evidence of record on the matter has specifically indicated that it is less likely that the lung condition that caused the Veteran death's first manifested on active duty.  It was specifically noted that the multitude of medical records in the years between her discharge from the Army and 2002 provide no documentation of any chronic or recurrent lung symptoms, findings, or conditions that would indicate any continuity of a lung condition between military service and her terminal illness.  The examiner also opined that the febrile illness that the Veteran had on her active duty was not the first manifestation of the lung condition that caused her death.  Further, the examiner opined that it is less likely that any reactivation of CMV caused, contributed to, or lent assistance to the Veteran's death.  Additionally, the claims file contains no medical evidence indicating that the Veteran's death was related to any of her service-connected disabilities.  

The Board notes that the claims file contains an August 2006 VA treatment record, in which the examining physician indicated that the current significant response and history of documented transient infiltrate since 1975 which was treated as pneumonia and the protracted illness in 1971 which was thought to be viral all suggest that this is very likely hypersensitive pneumonitis rather than IPF.  He further stated that he strongly feels that, given the history and temporal relationship to the events, this started during her service in the Army and is now getting more pronounced and resistant to treatment to some extent.

However, the Board notes that the physician who rendered this August 2006 opinion later retracted this opinion.  Specifically, this physician was consulted by the examiner who rendered the February 2008 VA opinion.  Upon consultation, this physician indicated that his August 2006 statement was based on the history provided by the Veteran.  He did not review the claims file, service treatment records, or any other medical records.  During the discussion with the February 2008 VA examiner, this physician apparently stated that, without evidence of any lung condition at the time the Veteran was ill in 1971 or while on active duty, or in the subsequent years after discharge, it is not likely that her idiopathic pulmonary fibrosis manifested on active duty or in the years soon after discharge.  Given that the August 2006 opinion was subsequently retracted, the Board finds the suggestions made therein to be of very little probative value.    

Additionally, the Board notes that the October 2006 autopsy report indicated that the Veteran's clinical diagnoses include acute respiratory failure secondary to "[q]uestion CMV pneumonia, suggestive evidence only."  However, as this is clearly a very speculative notation regarding CMV pneumonia, and did not otherwise link her complaints to active service, the Board finds this evidence is of very little probative value.

The Board has also considered the appellant's lay assertions that there is a relationship between the Veteran's military service and her cause of death.  In this regard, the Board is cognizant that there are instances in which lay testimony can serve as probative evidence in establishing an association between service and the claimed disability.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and their lay testimony as to a continuity of symptomatology.  However, the Board finds that a lay person is not be competent to offer an opinion on a matter clearly requiring medical expertise, such as linking the Veteran's lung condition to a fever that she experienced several decades prior.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, in this case, the Board finds that the appellant's lay assertions are far outweighed by the probative February 2008 VA opinion.

Therefore, as the most probative medical evidence of record does not show that the lung condition that caused the Veteran's death was the result of her active duty service or that her death was actually caused by one of her already service-connected disabilities, the Board finds that service connection is not warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).  

2.  Entitlement to service connection for fibromyalgia, for the purposes of accrued benefits.

Applicable law and regulations provide that, upon the death of a Veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2010).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2010).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2010); see also 38 C.F.R. §§ 20.1103, 20.1104 (2010).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The issue of entitlement to service connection for residuals of a viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain was remanded by the Board for further development in February 2006.  The Veteran died on October [redacted], 2006, before the claim could be properly adjudicated.  On November 14, 2006, the appellant submitted a claim for any accrued benefits.  As the Veteran had a claim for service connection for residuals of a viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain pending at the time of her death and the appellant filed a claim for accrued benefits within one year of the Veteran's death, the Board will consider the merits of the claim based on the evidence of record at the time of the Veteran's death.  See 38 C.F.R. § 3.1000 (2010).

As noted above, entitlement to accrued benefits is determined based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2010).  As the Veteran died on October [redacted], 2006, evidence which was not of record or constructively of record at that time may not be considered in the adjudication of the appellant's claim for accrued benefits.  For example, the February 2008 VA opinion was clearly not in the file or constructively of record at the time of the Veteran's death.  Therefore, this evidence may not be considered in the adjudication of the appellant's claim for accrued benefits.    

The Board notes that the Veteran repeatedly asserted throughout the processing of her claim that she suffered from some sort of viral event or fever of unknown origin in August 1971, for which she was hospitalized.  The Veteran asserted that she suffered from a variety of symptoms since that time.  

In an August 1971 service treatment record from the emergency room at the United States Army Hospital at Fort Polk, Louisiana, it was noted that the Veteran had a headache and fever for 4 to 5 days.  In a separate August 1971 service treatment record, dengue fever, prolonged viral syndrome, and mononucleosis were all noted as possible impressions.  In a September 1971 service treatment record, it was noted that the Veteran received a needle puncture of a digit recently while working in the emergency room.  She was noted as feeling fatigue and tiredness for the past 10 days.  She also complained of arthralgias and myalgias.  In an October 1971 service treatment record, it was noted that the Veteran had recently been hospitalized for 37 days from August 25, 1971, to October 1, 1971, for complaints of nausea, headaches, and persistent fever.  It was noted that no definitive diagnoses had yet been made.  Although, several possibilities had been suggested, such as dengue fever, leptospirosis, typhoid fever, etc.  It was noted that the Veteran did have typhoid immunization prior to coming to Fort Polk and perhaps her febrile agglutinins were just negative.  Failure to grow salmonella from the stool ruled against typhoid fever diagnosis, as did the immunization against typhoid.  In a separate October 1971 service treatment record, the Veteran was noted as having a fever of underdetermined origin.  In a May 1972 dental service record, it was noted that the Veteran was hospitalized in August 1971 for hepatitis.  In an April 1973 service treatment record, the Veteran was noted as having viral syndrome.  In a February 1974 Report of Medical History, the Veteran reported being hospitalized from August 25, 1971, through October 1 at the United States Army Hospital in Fort Polk, Louisiana, for a viral syndrome.  

The Board has reviewed all relevant post-service medical evidence.  Specifically, the claims file contains a January 1980 private medical record from Dr. D.C. documenting arthralgias which the Veteran has had recently.  In a separate private medical record from Dr. D.C, the Veteran was diagnosed with arthritic complaints of an unknown etiology.  In a May 1980 private medical record from Scott and White Memorial Hospital, the Veteran reported that she has been bothered by joint pain since she was 13 years old.  In a July 1989 private medical record from Rapid City Regional Hospital, Inc., the Veteran was diagnosed with severe chronic fibromyositis syndrome.  In an October 1989 private medical record from Institute for Low Back Care, the Veteran reported a sudden onset of low back symptoms beginning in 1985 when lifting a child at work.  

In an October 1995 VA medical record, the Veteran was diagnosed with chronic fatigue syndrome, and anemia and leukopenia probably secondary to E-B virus. 

In an October 1995 private medical record from Dr. C.W., the Veteran reported symptoms of a fever of unknown etiology starting in 1971 while she was in the Army.  She reported that she has not felt good since that time, although she has not had a recurrence of the fevers.  The physician diagnosed the Veteran with fibromyalgia and indicated that she suspected that this has been present since the 1970's after her severe illness.  It is not unusual for fibromyalgia to follow a traumatic event or even a dramatic illness.  In a January 1996 VA medical record, an examiner concurred with Dr. C.W.'s diagnosis of fibromyalgia on consultation dated October 11, 1995.
In a June 1998 medical record from Dr. C.W., it was noted that the Veteran had a diagnosis of fibromyalgia dating back to the 1970s.   

In an August 1999 letter from Dr. J.S., it was noted that the Veteran was a registered nurse in a military hospital at Fort Polk from 1971 through 1974.  It was noted that, while on active duty, she developed a fever of 103 degrees or higher and was hospitalized for approximately 5 weeks at the Fort Polk hospital.  It was following that illness that was yet undiagnosed that the Veteran started having a whole host of symptoms exclusive of her low back problem.  The physician stated that, because of his over 25 years of evaluating Veterans, he has run into symptoms like the Veteran has that has been present in Vietnam War Veterans.  He stated that this has always been a controversial issue.  However, it is now an accepted fact that indeed the Vietnam War Veterans are suffering from a generalized disease which as of yet has not had identifiable etiology.  The symptoms that these Veterans have are almost identical to the symptoms of the Veteran.  The examiner noted that this patient was evaluating soldiers recently coming from the battle fields with severe wounds that were treated in an emergency fashion either in the Philippines or in Hawaii and then air lifted back to Fort Polk.  Bandages and casts were removed and this nurse was responsible for cleaning up these wounds that frequently were infected as well as being infiltrated with a parasite such as maggots.  It was during this duty that the Veteran became quite ill.  The physician stated that, in his opinion, the Veteran has been an inadvertent victim of the Vietnam War Veteran syndrome secondary to her exposure to these injured soldiers returning from the Vietnam battle field.  The physician stated that he has literally spent hundreds of hours over the past 10 to 11 years with the Veteran and is now convinced that this has been her problem for almost 30 years.  

In a September 2004 VA treatment record, the Veteran was diagnosed with Sjogren's syndrome, probably secondary to cytomegalovirus.  In an August 2004 VA treatment record, the Veteran reported recurrent pneumonia since the 1970's.  In a July 2004 private rheumatology consultation record, the Veteran was diagnosed with fibromyalgia.  

In an August 2006 VA treatment record, the examining physician indicated that the current significant response and history of documented transient infiltrate since 1975 which was treated as pneumonia and the protracted illness in 1971 which was thought to be viral all suggest that this is very likely hypersensitive pneumonitis rather than IPF.  The examiner stated that he strongly feels that, given the history and temporal relationship to the events, this started during her service in the Army and is now getting more pronounced and resistant to treatment to some extent.  However, as noted above, this physician later retracted this opinion in February 2008.    

In a September 2006 VA treatment record, the Veteran reported that she was diagnosed in 1971 with undiagnosed febrile illness.  After a needle stick, she developed a temperature in the 104 to 105 degree range with dyspnea.  She was treated for several days and released without any definite diagnosis.  From that point, she reported always having fatigue and worsening dyspnea with exertion.

The Board notes that the Veteran underwent a VA examination in November 2002.  The examiner reviewed the claims file and noted the Veteran's reports of becoming ill with a febrile illness while in service.  She reported that she had petechiae and a stiff neck and underwent a spinal tap.  She was hospitalized for 3 days and was home one day before she returned due to continued problems with fevers.  She was hospitalized for 3 weeks.  When she left the hospital, she had 2 weeks of convalescent leave.  The Veteran reported that she was never completely well after that.  The examiner noted that the Veteran hurt her back in 1985 while lifting a child on the job.  She has subsequently had 3 back surgeries.  The Veteran reported that she received Worker's Compensation for her back injury and that it is separate from and not related to her military service.  The Veteran reported that she has had problems with fatigue for years and years and certainly noticed this when she was recovering from the febrile illness in the Army.  It was noted that, as far as the diagnosis of chronic fatigue syndrome, the Veteran does not think that has been specifically assigned to her, but rather used interchangeably with the fibromyalgia diagnosis.   

In May 2003, this same examiner offered an addendum to this examination report.  Upon extensive review of the claims file, the examiner noted that the Veteran was hospitalized in August 1971.  Studies were inconclusive, but the clinical picture is that of cytomegalovirus mononucleosis.  The examiner noted that immunocompetent patients do not suffer long-term sequelae from CMV infection.  The medical records from the rest of the Veteran's time in the military do no describe any symptoms of fibromyalgia, chronic fatigue, or other identified residuals from this illness.  The first mention of any joint pain is in December 1979, which is over 5 years after the Veteran left the military.  She was evaluated for this in early 1980 with no etiology being determined, but it was felt not to be a rheumatoid condition.  It appears that the arthralgias were transient, since there is no further discussion of joint pains in the 1980s.  The examiner stated that it should be noted that there are many quite detailed medical records, such that any problems with fatigue or joint pains should have been documented.  The Veteran injured her back in 1985 with worsening problems.  By the late 1980's, her neurologist was using the term fibrositis in discussing the low back.  The Veteran had a minor motor vehicle accident in 1993 and her symptoms exacerbated after that.  The rheumatologist diagnosed fibromyalgia in 1995, and this is the time period when fatigue is first mentioned.  The examiner diagnosed the Veteran with chronic low back pain following multiple surgeries.  She noted that the Veteran's history and medical records clearly show that the back problems started with a back injury at work in 1985, after she left the military.  There is no historical or medical evidence or any medical reason that would lead me to conclude that the Veteran's back problem relates to her military service.  Indeed, the Veteran states that she believes that she had withdrawn that claim and does not feel that the back is related to her military service.  The examiner also diagnosed the Veteran with fibromyalgia.  The examiner noted that the medical records reveal that chronic widespread pain is not noted until 1993.  The examiner also diagnosed the Veteran with chronic fatigue.  The examiner opined that the Veteran's fatigue does not meet the criteria for chronic fatigue syndrome, since she has the other medical conditions, including depression, narcolepsy, and fibromyalgia that cause fatigue.  She is also on several medications that can cause fatigue.  The examiner concluded by noting that, based on her examination of the Veteran and the medical records, no residuals of the 1971 in-service viral syndrome are identified.  The examiner noted that the service treatment records do not identify or show any treatment for any residual or lingering problems related to the 1971 illness.  In particular, no symptoms of chronic fatigue or fibromyalgia are found in the service treatment records.  The 1974 separation physical is silent for any residuals of the illness.  A 1975 medical record does not indicate any problems with joint pain, fatigue, or other residual symptoms.  The medical records in the claims folder first mention arthralgias in 1979, for which the Veteran was evaluated in early 1980.  The implication of these records is that the arthralgias were of recent onset.  A mention was made at that time of intermittent join pains from age 13 by the Veteran's history, but the medical records do not show that joint pains were an ongoing or persistent problem.  The records after 1980 do not indicate any further problems with arthralgias for several years.  This is despite the fact that there is a large volume of medical records on other issues.  The examiner noted that the records from the late 1980s and early 1990s mention fibromyalgia/fibrositis relating to low back symptoms only.  This would be consistent with a myofascial pain syndrome, where symptoms are confined to one area.  By the mid 1990s, it appears that the joint pain was becoming more widespread and the fatigue is first noted.  The records do not show that the diagnostic criteria for fibromyalgia were met before the early 1990s, 20 years after the illness in question.  The examiner noted that the history that she obtained from the Veteran did not indicate significant problems with arthralgias or fatigue following the 1971 illness.  The Veteran related that she did not feel well after this illness, but the records show repeated entries for gynecological symptoms only.  She did not describe disabling fatigue in the 10 years she worked after leaving the military.  There are many medical records in the years after the military that specifically noted a lack of joint complaints other than the back.  Many of the medical records make note of the febrile illness as part of the past medical history, but even in the 1980s, there are no residuals of that illness described by the patient or the examiner.  The examiner noted that comments by Dr. S and Dr. W in the 1995 time period relate the Veteran's current problems to the 1971 illness.  Their comments appear to have been based on the history given by the Veteran.  There is nothing to indicate that they reviewed any of the early medical records.  The examiner concluded by stating that the large volume of medical records do not support the Veteran's claim that her chronic fatigue and fibromyalgia are a result of the illness she has in 1971 on active duty.                  

As noted above, with regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

In this case, the evidence of record reflects that the Veteran received a needle puncture during service while working in the emergency room.  Subsequently, the Veteran was noted in an October 1971 service treatment record as having recently been hospitalized for 37 days from August 25, 1971, to October 1, 1971, for complaints of nausea, headaches, and persistent fever.  While the May 2003 VA opinion concluded that the large volume of medical records do not support the Veteran's claim that her chronic fatigue and fibromyalgia are a result of the illness she had in 1971 on active duty, the claims file also contains medical records relating the Veteran's fibromyalgia and associated symptoms to her active duty service.  Therefore, as the Veteran was hospitalized in service for a fever and symptoms of an unknown etiology, and the claims file contains medical evidence linking her fibromyalgia to this unidentified in-service illness, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's fibromyalgia resulted from her active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for fibromyalgia for accrued benefits purposes.

In granting the claim for service connection for fibromyalgia for accrued benefits purposes, the Board acknowledges that, as noted above, this issue was originally characterized as a claim for entitlement to service connection for residuals of a viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain, for the purposes of accrued benefits.  However, the Board finds that the grant of service connection for fibromyalgia encompasses the Veteran's complaints of fatigue and back pain.  

The Board notes that the Veteran was diagnosed with chronic fatigue syndrome in an October 1995 VA medical record.  However, upon extensive review of all relevant medical evidence of record, the Board finds that the overall picture of the Veteran's health included a diagnosis of fibromyalgia with complaints of chronic fatigue, not a consistent, separate diagnosis of chronic fatigue syndrome.  In the May 2003 VA addendum, the examiner diagnosed the Veteran with chronic fatigue.  However, the examiner opined that the Veteran's fatigue does not meet the criteria for chronic fatigue syndrome, since she has other medical conditions, including depression, narcolepsy, and fibromyalgia that cause fatigue.  She is also on several medications that can cause fatigue.  As such, the Board finds that the Veteran's diagnosis of fibromyalgia encompasses her complaints of fatigue and a separate grant of service connection for chronic fatigue syndrome or chronic fatigue is not warranted. 

Likewise, with regard to the Veteran's back complaints, the medical evidence of record clearly shows that the Veteran injured her back in 1985 while at work.  The Veteran never disputed this.  Throughout the course of the appeal of this issue, the Veteran at times argued that she had back pain from this at-work 1985 injury and from her fibromyalgia or residuals of an in-service viral syndrome.  As such, to the extent that the Veteran experienced back complaints related to her fibromyalgia or residuals of a viral syndrome, the Board finds that the Veteran's diagnosis of fibromyalgia encompasses her complaints of back pain and a separate grant of service connection for a back disability is not warranted.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for fibromyalgia for accrued benefits purposes.


ORDER

Entitlement to service connection for the cause of death is denied.

Entitlement to service connection for fibromyalgia, for the purposes of accrued benefits is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


